Citation Nr: 1408892	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-11 315	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal has been revised to include consideration of the other applicable diagnoses of record in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the current appeal, the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim in January 2008.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends that he has PTSD as a result of traumatic events during active service, to include a fear of being sent to Vietnam; witnessing fellow marines die from snakebites in Okinawa, Japan; and having served aboard the USS DUBUQUE in May 1975 during the rescue of the SS MAYAGUEZ.  Statements from the Veteran's family members and his fiancée, in essence, describe a change in his demeanor after service and his present difficulties with mental health.  VA treatment records dated in March 2007 provide diagnoses of depression and rule out bipolar disorder and records dated in August 2009 include diagnoses of depression and PTSD.  An October 2013 statement from the Veteran's VA psychiatrist notes that the Veteran had symptoms of PTSD since he was in the Marine Corps and that he became fearful of hostile military or terrorist activity while he was aboard the USS DUBUQUE in the spring of 1975.  In this regard, the Board notes, however, that the available record does not establish that the Veteran served aboard the USS DUBUQUE in the spring of 1975.  Therefore, additional development is required prior to final appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide additional information in support of his claim of having witnessed fellow marines die from snakebite in Okinawa, Japan, and to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any post-service psychiatric treatment to him.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds, appropriate efforts must be taken to obtain any pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice of: (a) the specific records VA is unable to obtain; (b) the efforts made to obtain those records; (c) any further action to be taken by VA with respect to the claim; and (d) his ultimate responsibility to provide the evidence.

2.  Appropriate action must be taken to verify the Veteran's stressors, to include his service aboard the USS DUBUQUE in May 1975 and/or his participation in the rescue of the SS MAYAGUEZ.  All attempts to procure records should be documented in the file.
3.  Following completion of the above, schedule the Veteran for a VA mental disorders examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a present psychiatric disorder, including PTSD, was incurred as a result of service or a verified event in service.  The examiner must address the October 2013 statement of the Veteran's VA psychiatrist [who noted that the Veteran had symptoms of PTSD since he was in the Marine Corps and that he had become fearful of hostile military or terrorist activity while he served aboard the USS DUBUQUE in the spring of 1975]-and any credible evidence of symptoms manifest during or after active service.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Thereafter, the issue on appeal should be readjudicated with consideration of all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


